Citation Nr: 1813564	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for partial superficial peripheral nerve (tibial nerve) paresis of the right foot (claimed as peroneal nerve damage, right foot).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for the claimed disability and assigned a 10 percent disability evaluation effective January 31, 2012 (the date of claim).


FINDINGS OF FACT

1.  Medical evidence first showed that the Veteran experienced severe incomplete partial superficial peripheral nerve (tibial nerve) paresis of the right foot as of October 26, 2017.  

2.  The Veteran is not shown to have experienced complete paralysis of the muscles of the soles, weakened adduction, inability to flex his toes, or impaired plantar flexion of his right foot.  Additionally, he did not experience impairment of other nerves.
 

CONCLUSION OF LAW

The criteria for 20 percent rating, but no higher, for severe incomplete partial superficial peripheral nerve (tibial nerve) paresis of right foot were met as of October 26, 2017, but no earlier.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8525.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Rating

The Veteran asserts that his condition is more disabling than accounted for by his current disability rating.  Specifically, the Veteran asserts that he must use a cane for support when walking, his driving is affected, and that his condition forced him to retire at age 60 because he was unable to do his job.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Posterior Tibial Nerve is rated under the criteria for Disease of the Peripheral Nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  A 30 percent rating is warranted where there is complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  Severe incomplete paralysis warrants a 20 percent disability rating.  Moderate or mild incomplete paralysis warrants a 10 percent rating.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

In January 2012 the Veteran filed for service connection for the nerve injury in his right foot.  Service connection was granted by a November 2012 rating decision with a 10 percent rating assigned.  The Veteran appealed the assigned rating.

The Board has completed a thorough review of the available evidence and will address the most salient and relevant points below.  

January 2012 treatment records indicate the Veteran experienced pain and basic numbness of the right foot.  The Veteran reported numbness since his ankle fracture in April 1981.  The diagnosis was peroneal nerve neuropathy.

An April 2012 VA examination indicates a diagnosis of partial superficial peripheral nerve (tibial nerve) paresis of the right foot.  The Veteran reported numbness of the bottom, distal, right foot since 1984, which had become constant.  Upon examination, the Veteran demonstrated mild paresthesias/dysesthesias and mild numbness in the right lower extremity.  Right, mild, incomplete paralysis of the posterior tibial nerve was noted.  There was no indication the Veteran was taking medications or experienced other symptoms related to nerve damage.  

The Board has reviewed hundreds of pages of VA treatment records between 2012 and 2017 but the records do not discuss any significant treatment of the nerve disability in the Veteran's right foot, nor do they suggest neurologic symptoms that should be classified as more than mild.

An October 2017 treatment record indicates the Veteran's right foot problem has decreased his ability to ambulate by approximately 25 to 30 percent.  Conservative care was advised, to include a shoe modification and compression stockings. 

The Veteran submitted a disability benefits questionnaire from his private physician,  Dr. Cirilli, who noted that the Veteran's right foot exhibited less movement than normal, weakened movements, pain on weight-bearing, and disturbance of locomotion.  Additionally, Dr. Cirilli indicated that the Veteran experienced pain on use and was chronically compromised in weight-bearing.  The DBQ was dated October 26, 2017.

The Veteran testified at a November 2017 Board hearing that his right foot condition had become worse, such that he required a cane to ambulate, was unable to drive, and had to wear compression stockings to reduce the swelling from significant sitting or standing / walking.

While the Veteran lacks the medical training and expertise to determine the severity of his right foot condition, he certainly possesses the competency to report what comes to him through his senses, one of which is reporting the symptoms and limitations he experiences because of his foot.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's report of limitations and symptoms are found to be credible and are afforded great weight. 

The Board notes that during the pendency of the appeal, the evidence shows no indication that the Veteran has experienced complete paralysis of all muscles of the sole of the foot, inability to flex his toes, weekend adduction, or impaired plantar flexion.  As such, a 30 percent disability rating is not warranted at any time.  

The evidence of record indicates the Veteran experienced foot pain and numbness throughout the appeals period.  However, prior to October 26, 2017, the Veteran's right foot condition was characterized as mild with records noting general numbness and pain, normal gait, and no impact on the ability to work.  Where a Veteran experiences mild to moderate symptoms of incomplete paralysis, a 10 percent disability rating is warranted.  Here, there is no indication that the Veteran experienced more than moderate incomplete paralysis prior to October 2017.  Therefore, a higher disability rating is not available.  

As of October 26, 2017, the record indicates the Veteran's experienced additional paralysis.  His right foot condition was characterized by chronically compromising weight-bearing, compromised movement, and pain on manipulation, with an unspecified impact on the ability to work.  Further, the Veteran was noted to have a decrease in his ability to ambulate.  The symptoms reported on the DBQ were consistent with the Veteran's credible testimony.

Where a Veteran experiences severe symptoms of incomplete paralysis, a 20 percent disability rating is warranted.  As of October 2017, treatment records indicate the Veteran's symptoms had increased significantly, which, when coupled with the Veteran's testimony, support a 20 percent disability rating.  

As discussed, prior to October 26, 2017, the evidence did not support a rating in excess of the 10 percent that was assigned.

The Board has considered whether there are any other Diagnostic Codes which could apply to Veteran's peroneal nerve neuropathy.  Physical examination has not shown any other diagnoses or significant symptomatology of the nerves in the Veteran's right lower extremity that could merit a higher rating.


ORDER

A 20 percent disability rating for partial superficial peripheral nerve (tibial nerve) paresis of the right foot is granted as of October 26, 2017, but no earlier, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


